August 31, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
              CASA DEL MAR ASSOCIATION, INC., Appellant

NO. 14-14-00046-CV                        V.

  WILLIAMS & THOMAS, L.P. D/B/A JAMAIL CONSTRUCTION, Appellee
               ________________________________

       This cause, an appeal from the judgment signed on November 13, 2013, was
heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED. We
order appellant Casa Del Mar Association, Inc. to pay all costs incurred in this
appeal. We further order this decision certified below for observance.